t c summary opinion united_states tax_court aida b abiog petitioner v commissioner of internal revenue respondent docket no 14886-09s filed date caroline delisle ciraolo for petitioner tyler n orlowski for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s and federal income taxes of dollar_figure dollar_figure and dollar_figure and sec_6662 accuracy-related_penalties for each year of dollar_figure dollar_figure and dollar_figure respectively after concessions the issues for decision are whether petitioner’s salary for and a portion of from the baltimore maryland city public schools bcps is exempt from federal_income_tax under the convention with respect to taxes on income u s -phil art date u s t article whether petitioner is entitled to deduct certain employment living transportation and medical_expenses that she claimed for and and whether petitioner is liable for the accuracy- related penalty under sec_6662 for the years at issue background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in maryland when she filed her petition 1respondent also determined that petitioner did not include state_income_tax refunds and interest_income in her gross_income for and petitioner did not address these issues at trial therefore the issues are deemed conceded see rule b petitioner is a citizen of the republic of the philippines she received a bachelor’s degree in elementary education and a master’s degree in educational administration both from a university in the philippines petitioner has taught since and was a sixth grade teacher for the sofronio espanala district in palawan philippines from until she left the philippines in petitioner entered the united_states on date arriving in baltimore to teach for bcps as part of an international teaching exchange program sponsored by the u s department of state the state department amity institute amity is a nonprofit organization the state department approved to operate an exchange teacher program the exchange teacher program allows qualified foreign teachers to enter the united_states to teach for up to years amity does not directly recruit teachers from the philippines during and amity worked with badilla corp badilla a business_entity from the philippines and with avenida associates inc avenida a business_entity from the united_states badilla and avenida are affiliated entities and they worked together to facilitate the placement of qualified filipino teachers in american schools badilla collected background information such 2in petitioner’s affidavit attached to her opposition to respondent’s motion for partial summary_judgment the affidavit petitioner states that she received her degrees from palawan university at trial petitioner testified that she received her degrees from cagayan state university as transcripts and résumés from teachers in the philippines who were interested in the exchange teacher program in the united_states badilla found its prospective filipino teachers principally by word of mouth and seminars conducted by its executives avenida or badilla charged placement fees and additional charges to help teaching candidates with among other tasks finding employers in the united_states and obtaining visas in the united_states avenida helped school districts find promising teaching candidates by providing access to a database of overseas jobseekers in late petitioner attended an orientation session for an exchange teacher program badilla sponsored she ultimately submitted her transcript and résumé to badilla bcps worked with avenida to receive access to a preselected list of qualified filipino teachers this was the first time bcps had recruited teachers from the philippines from the preselected teachers bcps administrators chose the candidates the school system wanted to interview in date george duque manager of recruitment and staffing for bcps traveled to the philippines to interview petitioner and other teaching candidates shortly afterwards badilla informed petitioner that bcps would be offering her employment for the school year petitioner received a letter from bcps dated date officially offering her employment for the school year generally foreign teachers who want to teach in the united_states may obtain one of two types of visas one is the h-1b visa for working professionals the second is the j-1 visa for individuals coming to the united_states under a cultural exchange program approved by the state department the j-1 visa is more convenient for foreign individuals who are new teachers in the united_states because the visa timing coincides with the academic year in the united_states petitioner paid avenida dollar_figure for the following fees a dollar_figure placement fee a dollar_figure u s documentation fee a dollar_figure j-1 visa processing fee and dollar_figure for airfare and travel amity sponsored petitioner’s j-1 visa the state department authorized amity to issue form ds-2019 certificate of eligibility for exchange visitor j-1 status the form identifies the visitor identifies the visa sponsor briefly describes the exchange program including the start and end dates identifies the category of exchange and states the estimated cost of the exchange program the exchange teacher program cost dollar_figure at all relevant times gertrude hermann was amity’s executive director an amity representative explained to petitioner that if she accepted the teaching offer bcps would be evaluating her performance throughout the school year if her performance was satisfactory bcps would continue her employment for the following school year in a letter to petitioner dated date amity confirmed bcps’ offer on date petitioner signed an amity exchange teacher contract with amity and bcps amity prepared a form ds-2019 for petitioner’s signature and mailed it to her the length of time listed on the form ds-2019 for petitioner’s visa wa sec_3 years the same length of time as the exchange teacher program petitioner signed the form and returned it to amity for processing petitioner took three courses as prerequisites to teach for bcps she also requested and received a 1-year leave of absence from her teaching position in the philippines for the period date through date petitioner did not request a second leave of absence petitioner arrived in baltimore on date on date petitioner signed a months with option to extend lease for an apartment at the belvedere towers apartments petitioner exercised the option and resided in that apartment until date she signed a 1-year lease on date for a different apartment in the same apartment building at all relevant times petitioner owned property in the philippines during the years at issue up to the time of trial petitioner was married and had three children in an email to amity dated date petitioner inquired into the process for bringing her family to the united_states she was informed that teachers participating in the exchange teacher program could not bring family to the united_states until the teachers received a satisfactory evaluation from their schools thus petitioner’s first opportunity to bring her family to the united_states would be after she completed her first year of teaching for bcps petitioner’s family came to the united_states in date and moved into the new apartment with petitioner that she leased on date her husband requested and received two leaves of absence from his employer in the philippines the first for the period date through date lists vacation as the reason for the request the second for the period date through date lists sick as the reason for the request petitioner and her husband purchased a single-family home in baltimore in on date petitioner signed a standard provisional contract for conditional or resident teacher certificate holders bcps employment contract effective beginning date the bcps employment contract was for year terminating at the end of the school year it is the only contract that petitioner signed with bcps all first-year teachers who did not 3no explanation was provided for why petitioner’s husband’s leave of absence did not begin date when he moved to baltimore have full professional certification signed a similar bcps employment contract bcps assigned petitioner to teach sixth grade mathematics at diggs-johnson middle school diggs-johnson the bcps employment contract required teachers to take the praxis i and ii tests which are part of the teacher certification process that many states require including maryland petitioner completed the praxis i test in late and the praxis ii in petitioner received a maryland education certificate in valid from date through date working in the united_states provided petitioner with a salary that was considerably greater than what she had earned in the philippines petitioner had earned approximately big_number filipino pesos a month teaching in the philippines equivalent to dollar_figure per month or dollar_figure per year petitioner’s annual salary for her first year of teaching for bcps was dollar_figure which increased to dollar_figure and dollar_figure for her second and third years respectively with respect to federal_income_tax withholding petitioner did not provide bcps with form_8233 exemption from withholding on compensation_for independent and certain dependent_personal_services of a nonresident_alien_individual consequently bcps withheld federal_income_tax from petitioner’s salary during and petitioner engaged professional tax preparers to prepare her and federal_income_tax returns for and petitioner filed form sec_1040nr u s nonresident_alien income_tax return for she filed form_1040 u s individual_income_tax_return petitioner reported that her salary from bcps for the and calendar years was exempt from taxation in the united_states under article petitioner included all of her earnings from bcps for on her federal_income_tax return in her amended petition however she contended that the first months of her earnings from bcps were also exempt from federal_income_tax under the 2-year exclusion of article petitioner claimed total itemized_deductions of dollar_figure for this amount consisted of dollar_figure for state and local_taxes dollar_figure for charitable_contributions dollar_figure for unreimbursed employee_expenses and dollar_figure for tax preparation fees she claimed no deductions for and she claimed the dollar_figure head_of_household standard_deduction for as a result of the income exclusion income_tax_withholding and deductions petitioner requested refunds for each year through petitioner returned to the philippines on date before her j-1 visa expired on date she applied for 4in the affidavit petitioner states that fred pacheco prepared all of the returns at issue at trial she testified that mr pacheco prepared the and returns and that martha newby prepared the return and obtained an h-1b visa valid from date through date petitioner was subsequently granted another h-1b visa valid from date through date she returned to the united_states and as of the date of trial she continued to be employed by bcps the internal_revenue_service irs selected petitioner’s and federal_income_tax returns for examination the examining agent sent three questionnaires to petitioner form_8784 questionnaire - temporary_living_expenses form_9210 alien status questionnaire and form_9250 questionnaire - tax_treaty benefits petitioner completed the forms dated her signature date and returned the forms to the irs the court received into evidence copies of the three questionnaires that petitioner had completed on forms and petitioner wrote that date was her date of initial arrival and that at that time she expected to remain in the united_states for years she answered the next question on both forms indicating that she revised and renewed her visa status so that she could stay in the united_states for another years in the notice_of_deficiency dated date the irs adjusted petitioner’s income to include the earnings from bcps for and that petitioner had excluded under article in addition the irs disallowed the total amount of dollar_figure deducted as unreimbursed employee_expenses for the dollar_figure consisted of dollar_figure for rent dollar_figure for home furnishings dollar_figure for transportation costs dollar_figure for household insurance dollar_figure for meals dollar_figure for school supplies and dollar_figure for job search expenses the dollar_figure amount was categorized as job search costs on petitioner’s schedule a itemized_deductions petitioner filed her petition contesting all of respondent’s adjustments respondent moved under rule for partial summary_judgment concerning the issue of whether petitioner qualified in the years at issue for the exemption under article petitioner objected to the granting of the motion the issue was fully briefed by both parties the motion was set for hearing at trial when the case was called for trial the motion was heard the parties relied on their respective positions set forth in their briefs the motion for partial summary_judgment has been denied the case was then tried and the court heard testimony from petitioner mr duque and ms hermann the court also received into evidence a form bcps completed for amity entitled addendum to amity confirmation of employment form the addendum mr duque signed and dated the form date the addendum showed that bcps had retained of the percent filipino teachers in the past years who had taught for bcps through amity’s exchange teacher program discussion i income under article petitioner was a nonresident_alien for the years at issue because of her j-1 visa status and her participation in the exchange teacher program see sec_7701 in particular sec_7701 provides that a nonresident_alien is a person who is not a citizen or resident_of_the_united_states within the meaning of sec_7701 generally a nonresident_alien_individual engaged in trade_or_business_within_the_united_states is taxed on the taxable_income effectively connected with that trade_or_business sec_871 the phrase trade_or_business_within_the_united_states generally includes the performance of personal services within the united_states at any time within the taxable_year sec_864 compensation paid to a nonresident_alien in exchange for the performance of services in the united_states constitutes income that is effectively connected with the conduct of trade_or_business in the united_states sec_1_864-4 income_tax regs consequently petitioner’s wages would ordinarily be included in gross_income under the code sec_894 however provides that the provisions of the code will be applied to any taxpayer 5as a teacher petitioner is considered an exempt_individual and therefore not treated as present for purposes of the substantial_presence_test see sec_7701 d i a ii with due regard to any treaty obligations of the united_states that apply to the taxpayer therefore the treatment of petitioner’s wages might be altered by applicable treaty provisions see id the united_states is a party to an income_tax convention with the republic of the philippines the convention provides an exemption from u s income_taxation on income earned by filipino teachers teaching in the united_states if the requirements of the convention are satisfied article states article teachers where a resident of one of the contracting states is invited by the government of the other contracting state a political_subdivision or local authority thereof or by a university or other recognized educational_institution in that other contracting state to come to that other contracting state for a period not expected to exceed years for the purpose of teaching or engaging in research or both at a university or other recognized educational_institution and such resident comes to that other contracting state primarily for such purpose his income from personal services for teaching or research at such university or educational_institution shall be exempt from tax by that other contracting state for a period not exceeding years from the date of his arrival in that other contracting state to qualify for the exemption under article a taxpayer must meet the following requirements the taxpayer was a resident of the philippines before coming to the united_states she was invited by the government or a recognized educational_institution within the united_states she was invited for a period not expected to exceed years the purpose of the invitation was for her to teach or engage in research at the recognized educational_institution and she did in fact come to the united_states primarily to carry out the purpose of the invitation all of the requirements of article must be satisfied in order for petitioner to qualify for the income exemption the only requirement in dispute is whether petitioner’s invitation to teach in the united_states was for a period not expected to exceed years the text of article does not specifically state whose expectation controls the length of the invitation to teach for a period not to exceed years petitioner argues that her expectation as the invitee is the only expectation that matters respondent counters that either the expectation of the invitor bcps should be decisive or the court should weigh the expectations of all the parties associated with the exchange teacher program in the light of this ambiguity in the text of article we will consider all the relevant facts and circumstances including the expectations of all the parties see santos v commissioner t c __ __ slip op pincite we will construe the language of the treaty liberally see n w life assurance co of can v commissioner 107_tc_363 then we will make an objective determination of whether petitioner was invited to the united_states for a period not expected to exceed years see santos v commissioner supra a burden_of_proof generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving that the deficiency is incorrect rule a 290_us_111 furthermore any deductions allowed are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to them rule a 503_us_79 292_us_435 under sec_7491 the burden may shift to the commissioner regarding factual matters affecting a taxpayer’s liability for tax if the taxpayer produces credible_evidence and meets other requirements of the section petitioner moved for a burden shift under sec_7491 contending that she produced credible_evidence and met the other requirements of the section respondent objected contending that petitioner has failed to introduce credible_evidence to support her assertion that her stay in the united_states was expected to last years or less we need not and we explicitly do not decide which party bears the burden_of_proof because as discussed above applying santos v commissioner supra we will decide this case on an objective consideration of all the relevant facts and circumstances b analysis we begin our analysis with a discussion of the evidence that relates to petitioner’s expectation petitioner’s reliance on the apartment leases and the 1-year bcps employment contract is unconvincing one-year apartment leases are commonplace and do little to indicate a tenant’s long-term expectation to remain in an area moreover petitioner resided in her first apartment for a year and month her family moved to baltimore in date at or about the time she signed her second apartment lease which was for year thus petitioner’s two leases covered a period of more than years likewise bcps required all of its first-year teachers to sign what amounts to a standard 1-year employment contract the fact that the contract did not guarantee employment beyond the first year does not mean that petitioner expected to stay in the united_states for only year amity had informed petitioner that so long as her performance was satisfactory bcps would retain her petitioner testified that she expected to receive a satisfactory evaluation from bcps we believe that petitioner could reasonably expect that bcps would employ her for the second and third years and perhaps beyond in fact petitioner did receive a satisfactory evaluation at the end of the school year and petitioner’s family moved to baltimore to reside with her more persuasive are petitioner’s own words in her answers on the three irs questionnaires her answers indicate that her initial expectation was to remain in the united_states for the entire length of the j-1 visa and the entire length of the 3-year exchange teacher program in response to this evidence against her petitioner testified that she did not have any help filling out the forms and that no one explained the forms to her although this may be true petitioner’s testimony does little to support her argument because she has a master’s degree in educational administration she speaks fluent english and the questions on the forms are straightforward not requiring any technical knowledge furthermore petitioner introduced no evidence that she expressed to any of the parties involved that she expected to return to the philippines within her first years in the united_states similarly petitioner did not testify at trial that she expected to return home within the first years instead she stated that she determined her expectation regarding the length of her stay on a year-to-year evaluation of her situation it is important to note that one goal of the exchange teacher program was for the exchange teacher to share her experiences in the united_states with filipino students when the teacher returned to the philippines at the conclusion of the exchange program when questioned about this goal petitioner testified that she wanted to share what she learned in the united_states with filipino students if i had a chance to petitioner’s testimony bolsters the argument that she expected to be in the united_states for as long as she could legally stay in the country and that she had no expectation of returning to the philippines within years we also find it highly significant that despite the fact that petitioner stated that she enjoyed teaching in the philippines more than in the united_states she remained in baltimore teaching at diggs-johnson and as of the date of trial continued to work for bcps petitioner’s actions indicate a strong commitment to staying in the united_states the fact that petitioner did not renew her leave of absence in the philippines while not a decisive factor also weighs against her argument in addition we cannot ignore the financial incentive of remaining in the united_states for as long as possible petitioner incurred more than dollar_figure in expenses to participate in the exchange teacher program and to relocate to the united_states we also cannot ignore the fact that petitioner inquired into the process for bringing her family to the united_states before she started teaching and then spent a substantial amount of money to move her family to baltimore in the money petitioner spent to move herself and her entire family to baltimore is not an insignificant sum in comparison to her earnings in the philippines moreover her earnings immediately grew seventeenfold from dollar_figure to dollar_figure when she moved from the philippines to the united_states further her earnings_of dollar_figure in which was her third year at bcps were percent greater than her first-year salary from the perspective of bcps the school system certainly would not have invested so much time money and effort in recruiting teachers from the philippines if it did not expect that the teachers would remain at least for the length of the year exchange teacher program mr duque likewise testified that bcps wanted to retain the teachers it hired for as long as possible corroborating this testimony is the evidence from the addendum showing that bcps retained an extremely high percentage percent of the filipino teachers it hired through the exchange program additionally ms hermann testified that bcps similar to the other school systems that hired foreign teachers through the exchange program expected the teachers to stay for the entire 3-year program she added that it had been amity’s experience that only a small percentage of filipino teachers returned to the philippines before completing the 3-year exchange teacher program and that most of participants decided to remain in the united_states beyond the years the testimony of these witnesses is plausible reliable and persuasive in conclusion after an objective examination of all of the relevant facts and circumstances we find that petitioner and bcps expected petitioner to stay in the united_states for at least years which is longer than the not expected to exceed years requirement of article therefore petitioner’s income for date to date the first years she was in the united_states is not exempt from federal_income_tax under article ii disallowed unreimbursed employee expenses--dollar_figure sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the performance of services as an employee is considered a trade_or_business for sec_162 purposes 54_tc_374 for an expense to be necessary it must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite- an expense will be considered ordinary if it is a common or frequent occurrence in the type of business in which the taxpayer is involved 308_us_488 in order to deduct a business_expense a taxpayer must not have received reimbursement and must not have had the right to obtain reimbursement from his employer 788_f2d_1406 9th cir affg tcmemo_1984_533 85_tc_798 a job search costs and school supplies--dollar_figure included in the disallowed unreimbursed employee_expenses is dollar_figure for job search costs and dollar_figure for school supplies petitioner’s dollar_figure for job search costs is a combination of expenses she paid in and she paid dollar_figure for her j-1 visa and dollar_figure for classes and fees in the philippines as a prerequisite to teach for bcps in petitioner substantiated these amounts and is entitled to a deduction for those amounts in petitioner paid dollar_figure for the exchange program fee and dollar_figure for fingerprinting in the exchange program fee was dollar_figure bcps paid dollar_figure of the fee during petitioner’s first year of the program petitioner was responsible for the two subsequent annual payments of dollar_figure one made in the second year of the program and one in the third petitioner had to pay the fee to continue her participation in the exchange program petitioner did not substantiate her dollar_figure payment in but we are satisfied that petitioner paid a fee of dollar_figure in to maintain her standing in the program petitioner did substantiate the dollar_figure fee she paid for fingerprinting therefore petitioner is entitled to a deduction in those amounts for petitioner deducted dollar_figure for school supplies she provided receipts for dollar_figure worth of school supplies purchased in petitioner provided no receipts for any amounts spent for school supplies in the proper year for the deduction for school supplies is we are satisfied that petitioner spent dollar_figure for school supplies in and was not reimbursed by bcps therefore petitioner is entitled to a deduction of dollar_figure for school supplies for see sec_62 certain expenses of elementary and secondary school teachers are deductible to determine adjusted_gross_income b personal living and commuting expenses--dollar_figure respondent also disallowed unreimbursed employee_expenses consisting of dollar_figure for rent dollar_figure for meals dollar_figure for furniture rental or home furnishings and dollar_figure for commuting between her apartment and her teaching job at diggs-johnson as a general_rule personal living_expenses are nondeductible sec_262 sec_1_162-2 sec_1_262-1 income_tax regs sec_162 however allows a taxpayer to deduct ordinary and necessary travel_expenses including meals_and_lodging paid_or_incurred while away from home in pursuit of a trade_or_business 326_us_465 the reference to home in sec_162 means the taxpayer’s tax_home 74_tc_578 49_tc_557 as a general_rule a taxpayer’s tax_home is in the vicinity of his principal place of employment not where his personal_residence is located if different from his principal place of employment mitchell v commissioner supra pincite kroll v commissioner supra pincite an exception to the general_rule exists where a taxpayer accepts temporary rather than indefinite employment away from his personal_residence in that case the taxpayer’s personal_residence may be his tax_home 358_us_59 the purpose of the exception is to mitigate the burden of the taxpayer who must incur duplicate living_expenses due to the exigencies of business kroll v commissioner supra pincite for purposes of sec_162 the taxpayer is not treated as being temporarily away from home if the period of employment exceed sec_1 year sec_162 flush language petitioner contends that her employment with bcps was temporary because the bcps employment contract she signed was for only year she contends that her tax_home was in the philippines as that was where she resided with her family in other words according to petitioner her rent home furnishings and commuting expenses for are deductible because she expected to stay in the united_states for no more than a year the length of the bcps employment contract and thus her job was temporary respondent argues that petitioner’s employment at bcps was indefinite and that baltimore became her tax_home when she moved there to teach beginning date for bcps for the following reasons we agree with respondent petitioner took a 1-year leave of absence from her teaching job in the philippines when she moved to baltimore on date she began teaching at diggs-johnson for bcps in date we have already found that petitioner intended to remain in the baltimore area for at least years to work for bcps which is clearly more than year although petitioner testified to owning property in the philippines she provided no evidence of duplicate living_expenses accordingly baltimore was petitioner’s principal place of employment and thus baltimore was her tax_home moreover petitioner’s employment at bcps was for more than year and therefore not temporary consequently petitioner is not entitled to claim a deduction for her rent meals home furnishings or commuting expenses for c household insurance--dollar_figure finally respondent disallowed an unreimbursed employee expense of dollar_figure for household insurance the total amount in dispute is actually for health insurance generally health insurance premiums are a medical expense deductible as an itemized_deduction to the extent they exceed percent of adjusted_gross_income sec_213 d d kirsch v commissioner tcmemo_1995_451 petitioner provided evidence that she paid health insurance premiums of dollar_figure in dollar_figure in and dollar_figure in petitioner has substantiated these amounts and she is entitled to a deduction of dollar_figure for and dollar_figure for if the requirements of sec_213 are met although petitioner also substantiated the dollar_figure she paid in she did not itemize her deductions that year claiming instead the standard_deduction for a head_of_household iii accuracy-related_penalty taxpayers may be liable for a 20-percent penalty on the portion of an underpayment_of_tax attributable to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 and b and the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and the term disregard includes any careless reckless or intentional disregard sec_6662 negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 affd 925_f2d_348 9th cir 85_tc_934 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the sec_6662 accuracy-related_penalty does not apply where the taxpayer shows that he or she acted in good_faith and exercised reasonable_cause sec_6664 the determination of whether a taxpayer acted in good_faith and with reasonable_cause depends on the facts and circumstances of each case and includes the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs for a taxpayer to rely reasonably upon advice of a tax adviser the taxpayer must at a minimum prove by a preponderance_of_the_evidence that the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir most important in this determination is the extent of the taxpayer’s effort to determine the proper tax_liability id the commissioner has the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 to satisfy that burden the commissioner must produce sufficient evidence showing that it is appropriate to impose the penalty 116_tc_438 respondent has satisfied his burden by producing evidence that petitioner reported no income for and part of failed to substantiate claimed deductions and had a substantial_understatement_of_income_tax for nonetheless petitioner sought the advice of one return preparer for her and form sec_1040nr and a different preparer for her form_1040 petitioner stated that her preparer for and was an accountant in the philippines and an enrolled_agent in the united_states respondent did not dispute the competency of either preparer the preparer of the form sec_1040nr counseled petitioner that her income was exempt from taxation in the united_states under article petitioner having no formal training in taxation and being new to the u s tax system reasonably relied upon the advice of a competent tax preparer and acted in good_faith respondent’s adjustments for were minor and again petitioner engaged a competent preparer to prepare her federal_income_tax return therefore we do not sustain respondent’s determination that the sec_6662 accuracy-related_penalty applies for or iv conclusion the court has considered all arguments made in reaching our decision and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
